Case: 10-50068 Document: 00511298196 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 10-50068
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

LEROY HERSCHEL LUCKEY,
Also Known as Trey, Also Known as Trey Luckey,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:09-CR-228-3




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Leroy Luckey appeals his conviction of aiding and abetting the possession
with intent to distribute a quantity of a mixture and substance containing meth-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50068 Document: 00511298196 Page: 2 Date Filed: 11/18/2010

                                  No. 10-50068

amphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and 18 U.S.C.
§ 2. Luckey argues that the district court erred in denying his motion to sup-
press evidence that was obtained from the search of a vehicle in which he was
a passenger. He contends that the traffic stop violated the Fourth Amendment
because the stop was performed by an officer who did not personally witness the
traffic violation but rather performed the stop based on the observations of an-
other officer.
      “This Circuit’s standard of review for a motion to suppress based on live
testimony at a suppression hearing is to accept the trial court’s factual findings
unless clearly erroneous or influenced by an incorrect view of the law.” United
States v. Alvarez, 6 F.3d 287, 289 (5th Cir. 1993). Questions of law, including
whether the district court’s ultimate conclusions of Fourth Amendment reasona-
bleness are correct, are reviewed de novo. United States v. Paige, 136 F.3d 1012,
1017 (5th Cir. 1998). The facts are viewed in the light most favorable to the pre-
vailing party. Id.
      Traffic stops are seizures within the meaning of the Fourth Amendment.
United States v. Grant, 349 F.3d 192, 196 (5th Cir. 2003). Although Luckey, as
a passenger, lacks standing to challenge the search of the car, he has “standing
to challenge the seizure of his person as unconstitutional.” Id. The legality of
traffic stops is analyzed under the reasonable suspicion standard of Terry v.
Ohio, 392 U.S. 1 (1968), which looks to “whether the officer’s action was justified
at its inception” and “whether the search or seizure was reasonably related in
scope to the circumstances that justified the stop in the first place.” Grant, 349
F.3d at 196.
      Regarding whether the search was justified at its inception, Luckey does
not challenge that a traffic violation occurred. His argument that the search was
unreasonable because the officer who initiated the traffic stop did not personally
observe the traffic violation is without merit. According to the “collective knowl-
edge doctrine,” an officer may rely on information supplied by other officers that

                                        2
    Case: 10-50068 Document: 00511298196 Page: 3 Date Filed: 11/18/2010

                                  No. 10-50068

indicates that an offense has occurred. United States v. Ibarra-Sanchez, 199
F.3d 753, 759 (5th Cir. 1999).
      Regarding the scope of the search, the officer who initiated the stop was
constitutionally permitted to order the driver to step out of the automobile.
United States v. Shabazz, 993 F.2d 431, 437 n.7 (5th Cir. 1993). When the driver
did so, the officer observed a drug pipe, in the compartment of the door, that pro-
vided additional reasonable suspicion of criminal activity and a basis for contin-
ued detention. See Grant, 349 F.3d at 198; United States v. Gonzalez, 328 F.3d
755, 758 (5th Cir. 2003).
      The officer then requested permission to search the vehicle, and the driver
consented. Luckey does not challenge the consensual nature of the search, see
Shabazz, 993 F.2d at 438, or contend that it exceeded the scope of the consent,
see United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). A search conducted
pursuant to consent is excepted from the Fourth Amendment’s warrant and
probable cause requirements. Id. Also, a voluntary consent to search cures “any
earlier ostensibly illegal detention.” United States v. Navarro, 169 F.3d 228, 232
(5th Cir. 1999). Finally, Luckey’s reliance on Knowles v. Iowa, 525 U.S. 113,
114-15 (1998), is misplaced, because this case, unlike Knowles, involves a con-
sensual search.
      The judgment is AFFIRMED.




                                        3